JD

UNITED STATES DISTRICT COURT
EASTERN DISTRICT ttF NEW YORK
 ―   ―   ―   ―   ―    一     一   ―   ―   ―   ―   一   一   ―   ―   ―   ―   X




 ■INITED             STATES OF ANIERICA
                                                                               CONIIPLAINT
             ―against―
                                                                               (T.18,U.S.C.,§ 922(g)(1))
 AVERY MILLINGTON,
                                                                               20‑NIIJ‑574
                                            Defendant.



 ―   ―   一   一   一    一    ―    ―   一   一   ―   ―   ―   ―   ―   ―   ―   X




EASTERN DISTRICT OF NEW YORK,SS

                          JEFFMY VALENZANO,bcing duly sworIIl,dcposcs and states that he is a

Detective with the New York City Police Department(̀̀NYPD'')and a Task Force Offlcer

with thè̀FB1/NYPD Safe Streets Task Force,''duly appointed according to law and acting

as such.


                          Upon information and belict on Or about July 25,2020,within thc Eastem

District ofNcw York,the defendant AVERY NIIILLINGTON,knowing that he had

previously bccn convicted in a court ofone or rnore crirnes punishable by a terln of


ilnprisonment exceeding one year,did kno、 vingly and intentionally possess in and affecting

commercc a flrearin,to wit:a Charter Annsl」                                 ndcrcover.38 special caliber pist01 bcaring

scrial number 194629.

                          (Title    18, United States Code, Section                922(g)(l))
               The source of your deponent's information and grounds for his belief are as

follows:l

                       I am a Task Force Officer with the Federal Bureau of Investigation

    ("FBI") and have been for approximately five years. I am currently assigned to the New

    York Metro Safe Streets Gang Task Force, where I investigate gangs, narcotics

    trafficking, firearms trafficking, robbery, kidnapping and other offenses. These

    investigations are conducted both overtly and covertly. I am also a Detective with the

    New York City Police Department ("NYPD") and have been so employed for

    approximately 19 years. Through my training, education and experience, I have become

    familiar with the manner in which narcotics distribution, robberies, firearms trafficking

    and other schemes are carried out, and the efforts of persons involved in such activity to

    avoid detection by law enforcement.

               1.      I am familiar with the facts and circumstances   set forth below from my

personal involvement in this investigation, my review of documents, records and reports, and

from reports made to me by other law enforcement officers and personnel. Where I describe

the statements of others, I am doing so only in sum and substance and in part.

               2.     On or about July 25,2020, at approximately 11:00 p.m., Officer-l and

Officer-22 of the NYPD were on patrol in a marked police car near the intersection of Bristol




       I Because this
                       affidavit is being submitted for the limited purpose of establishing
probable cause to arrest, I have not set forth each and every fact I have leamed during the
course of this investigation.

       2
          Because multiple law enforcement personnel were involved in the incident, I refer
                                                                                               to
the officers as Officer-1 and Officer-2 for ease of reference. The identities of each
                                                                                      of these
individuals are known to the affrant, and I have interviewed Officer-l about the events
                                                                                           set
Street and Newport Street in Brooklyn, New York.3 Officer-1 and Officer-2 were driving

southbound on Bristol Street approaching Newport Street. At that time a broadcast was put

over the police radio alerting Officer- 1 and Officer-2 of a pursuit of a vehicle for a traffic

infraction.

                  3.    Officer-1 and Officer-2 observed a blue Flyundai Sonata sedan (the

"Vehicle") driving east bound on Newport Avenue toward Bristol being pursued by           a   police

vehicle. The Vehicle then turned into Bristol Street northbound (the wrong way into a one-

way street) directly at Officer-1's police car.

                  4.    As the vehicle came to a stop in front of the police car, Officer-l and

Officer-2 observed the defendant, AVERY MILLINGTON ("MILLINGTON"), seated in the

driver's seat of the Vehicle. MILLINGTON immediately left the vehicle and fled on foot,

pursued by Officer-l.

                  5.    After a foot chase by Officer-l and other officers, MILLINGTON was

taken to the ground and subdued. Laying directly under MILLINGTON was a black bag.

When searched, the black bag was found to contain a Charter Arms Undercover .38 special

pistol, loaded with five rounds of .38 caliber ammunition. Also discovered in the bag were

inmate Identification cards containing the defendant's photograph and the name AVERY

MILLINGTON. The bag was also found to contain 62 white unidentified pills, 8 "Xanax




forth herein reviewed video footage of the incident set forth herein from Offic er-l'2body
worn camera.
       3
           Bristol Street is a one-way street that runs south. Newport is a two-way street
                                                                                           that
runs east-west.



                                                  3
bars" and other items. The defendant MILLINGTON also possessed approximately $618 in

cash and other   pills in his pants pockets.

                 6.     Based on my training and experience, I know the location of the

Charter Arms factory is in Connecticut, and I know that the Firearm was manufactured

outside the State of New York.

                 7.     I have also reviewed the defendant's criminal historv records and have

determined that, on or about May 21,2014, in the Supreme Court of the State of New York,

Kings County, the defendant was convicted of burglary in the second degree (dwelling), in

violation of New York Penal Law       $   L{O.ZS,a felony punishable by a term of imprisonment

of more than one year.

                 WHEREFORE, your deponent respectfully requests that the defendant

AVERY MILLINGTON be dealt with according to law.




                                                                             0
                                                                     Force Officer
                                                      FB1/NYPD Safe Strects Task Force

Swom to before llne this
27th day of July,2020



THE HONORABLE ROBERTレ I.LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEヽ ″YORK




                                                 4
